Case: 12-10289       Document: 00512074089         Page: 1     Date Filed: 12/05/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 5, 2012
                                     No. 12-10289
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CHRISTOPHER ALEXANDER,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:01-CR-60-1


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Christopher Alexander, federal prisoner #25906-177, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentencing reduction
based upon Amendment 750 to the Sentencing Guidelines. He argues that:
(1) the district court could have lowered his sentence because Amendment 750
altered his base offense level; (2) the district court failed to mention the specific
circumstances that led it to decline to exercise its discretion to lower his



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10289     Document: 00512074089      Page: 2    Date Filed: 12/05/2012

                                  No. 12-10289

sentence; and (3) the Government’s assertion that he was responsible for 4.11
kilograms of crack cocaine is erroneous.
      A district court may grant a § 3582(c)(2) motion only “in the case of a
defendant who has been sentenced to a term of imprisonment based on a
sentencing range that has subsequently been lowered by the Sentencing
Commission.”     § 3582(c)(2).   This court reviews a district court’s decision
“whether to reduce a sentence pursuant to . . . § 3582(c)(2) for abuse of
discretion, . . . its interpretation of the Guidelines de novo, and its findings of
fact for clear error.” United States v. Henderson, 636 F.3d 713, 717 (5th Cir.
2011) (internal quotation marks and citation omitted). “A district court abuses
its discretion if it bases its decision on an error of law or a clearly erroneous
assessment of the evidence.” Id. (citation omitted).
      Alexander’s original guidelines range of imprisonment was 360 months to
life. Applying Amendment 750, his guidelines range of imprisonment is still 360
months to life. See U.S.S.G. Ch. 5, Pt. A. Therefore, the district court did not err
in concluding that Alexander was ineligible for a sentence reduction and did not
abuse its discretion in denying his motion.
      Accordingly, the district court’s judgment is AFFIRMED.




                                         2